     Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 1 of 29



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

SELINA SOULE, a minor, by          :
Bianca Stanescu, her mother;       :
CHELSEA MITCHELL, a minor, by      :
Christina Mitchell, her mother;    :
ALANNA SMITH, a minor, by          :
Cheryl Radachowsky, her mother;    :
ASHLEY NICOLETTI, a minor, by      :
Jennifer Nicoletti, her mother,

     Plaintiffs,                :
                                :
v.                              :      Case No. 3:20-cv-00201 (RNC)
                                :
CONNECTICUT ASSOCIATION OF      :
SCHOOLS, INC. d/b/a CONNECTICUT :
INTERSCHOLASTIC ATHLETIC        :
CONFERENCE; BLOOMFIELD PUBLIC   :
SCHOOLS BOARD OF EDUCATION;     :
CROMWELL PUBLIC SCHOOLS BOARD   :
OF EDUCATION; GLASTONBURY       :
PUBLIC SCHOOLS BOARD OF         :
EDUCATION; CANTON PUBLIC        :
SCHOOLS BOARD OF EDUCATION;     :
DANBURY PUBLIC SCHOOLS BOARD OF :
EDUCATION,                      :
                                :
     Defendants,                :
                                :
and                             :
                                :
 ANDRAYA YEARWOOD; THANIA       :
 EDWARDS on behalf of her       :
 daughter, T.M.; CONNECTICUT    :
 COMMISSION ON HUMAN RIGHTS,    :
                                :
     Intervenors.               :

                           RULING AND ORDER

     This case involves a challenge to the transgender

participation policy of the Connecticut Interscholastic Athletic



                                   1
      Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 2 of 29



Conference (“CIAC”), the governing body for interscholastic

athletics in Connecticut, which permits high school students to

participate in sex-segregated sports consistent with their

gender identity. 1    Plaintiffs claim that the CIAC policy puts

non-transgender girls at a competitive disadvantage in girls’

track and, as a result, denies them rights guaranteed by Title

IX of the Education Amendments of 1972, 20 U.S.C. §§ 1681-1688,

and implementing regulations, which require that if a school

provides athletic programs or opportunities segregated by sex,

it must do so in a manner that “[p]rovides equal athletic

opportunity for members of both sexes.”          34 C.F.R. §106.41(c).

Defendants have jointly moved to dismiss the action on numerous

grounds.   For reasons discussed below, I conclude that the

plaintiffs’ challenge to the CIAC policy is not justiciable at

this time and their claims for monetary relief are barred and

dismiss the action on this basis without addressing the other

grounds raised in the joint motion.

                                     I.

     In February 2020, plaintiffs Selina Soule and Chelsea

Mitchell, then high school seniors, and Alanna Smith, then a

high school sophomore, brought this action seeking a preliminary


1
  The CIAC policy requires member schools to determine eligibility to
participate in sex-segregated athletics based on “the gender identification
of [the] student in current school records and daily life activities in the
school . . . .” ECF No. 141 ¶ 74.

                                      2
      Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 3 of 29



injunction to prevent transgender girls from competing in events

scheduled to take place during the 2020 Spring Outdoor Track

season.   Plaintiffs alleged that without a preliminary

injunction, they would continue to face unfair competition by

two transgender students, Andraya Yearwood and Terry Miller,

then high school seniors.       Plaintiffs claimed that by permitting

“male-bodied athletes” –- defined as “individuals with an XY

genotype” -- to compete in girls’ track, the defendants were

denying them an opportunity to compete for places on the victory

podium in violation of Title IX and 34 C.F.R. § 106.41(c).              The

issue raised by the plaintiffs is one of first impression. 2

     Prior to bringing this action, the plaintiffs had filed a

complaint with the U.S. Department of Education’s Office of

Civil Rights (“OCR”).      OCR initiated an investigation in

response to the complaint but took no action to prevent Yearwood

and Miller from competing in the 2020 Spring Track Season, so

the plaintiffs filed this suit.        Explaining the need for

immediate relief, the motion stated:

     Plaintiffs Soule and Mitchell are seniors in high school,
     and the brief remainder of this academic year contains the
     final track and field competitions of their high school
     athletic careers. The Spring track season begins in March,
     with the first interscholastic meet subject to the CIAC

2
  The issue implicates opposing interests that are not easily reconciled. See
Doriane Lambelet Coleman, Michael J. Joyner & Donna Lopiano, Re-affirming the
Value of the Sports Exception to Title IX’s General Non-Discrimination Rule,
27 Duke J. Gender L. & Pol’y 69, 99 (2020).


                                     3
     Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 4 of 29



     Policy scheduled to occur as soon as April 4, 2020. Absent
     immediate injunctive relief from this Court, the
     irreparable harm they will suffer under the continuing
     operation of the Defendants’ policy and its enforcement
     will leave their concluding interscholastic athletics
     season marred and their personal experience substantially
     injured. Though Plaintiff Alanna Smith is a sophomore, her
     interests are no less immediately impacted or properly
     honored with immediate equitable relief, as the profound
     interests in and experience of high school athletics are
     concurrently fleeting and formative, and each season of
     eminent value and importance.

     In addition to CIAC, the complaint named as defendants the

school boards for the three high schools attended by the

plaintiffs (Glastonbury, Canton, and Danbury) and the two high

schools attended by the transgender students (Bloomfield and

Cromwell).   All five schools are members of CIAC and, as such,

must abide by its transgender participation policy.

     Soon after the complaint was filed, Yearwood, Miller, and

the Connecticut Commission on Human Rights and Opportunities

(“CHRO”) filed motions to intervene, which the plaintiffs

opposed.   Before the plaintiffs’ motion for a preliminary

injunction could be heard, Connecticut declared a public health

emergency in response to the Covid-19 pandemic.        Schools and

nonessential businesses were closed across the state, and

interscholastic athletic competition was suspended indefinitely.

Plaintiffs subsequently filed an amended complaint adding Ashley

Nicoletti, then a sophomore, as a plaintiff.        They also renewed

their motion for an expedited hearing, which was opposed by the


                                   4
      Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 5 of 29



defendants and proposed intervenors on the ground that the 2020

Spring Track season was likely to be cancelled in its entirety.

     Following oral argument, the motions to intervene were

granted, either as a matter of right or permissively, thereby

enabling Yearwood, Miller, and the CHRO to participate in this

litigation as additional defendants along with the CIAC and the

five school boards.      The plaintiffs’ motion for expedited

treatment was denied because of Covid-19, which would prevent

resumption of interscholastic athletic competition for the rest

of the academic year.      Further proceedings in this case were

then stayed by agreement while the plaintiffs sought appellate

review of a ruling denying a recusal motion. 3          After the stay was

lifted, defendants filed the pending motion to dismiss, which

has been fully briefed and argued.

                                     II.

     Plaintiffs’ second amended complaint alleges that CIAC’s

transgender participation policy

     is now regularly resulting in boys displacing girls in
     competitive track events in Connecticut -- excluding
     specific and identifiable girls including Plaintiffs from
     honors, opportunities to compete at higher levels, and
     public recognition critical to college recruiting and



3
  Plaintiffs moved for my recusal on the ground that I had demonstrated bias
by calling on plaintiffs’ counsel to refrain from continuing to refer to
Yearwood and Miller as “males,” which I regarded as needlessly provocative.
Plaintiffs’ counsel argued that this usage was necessary because the present
action concerns the effects of biological differences between persons born
male and persons born female.

                                      5
     Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 6 of 29



     scholarship opportunities that should go to these
     outstanding female athletes.
     As a result, in scholastic track competition in
     Connecticut, more boys than girls are experiencing victory
     and gaining the advantages that follow, even though
     postseason competition is nominally designed to ensure that
     equal numbers of boys and girls advance to higher levels of
     competition. In the state of Connecticut, students who are
     born female now have materially fewer opportunities to
     stand on the victory podium, fewer opportunities to
     participate in post-season elite competition, fewer
     opportunities for public recognition as champions, and a
     much smaller chance of setting recognized records, than
     students who are born make.
Plaintiffs claim that
     This reality is discrimination against girls that directly
     violates the requirements of Title IX: “Treating girls
     differently regarding a matter so fundamental to the
     experience of sports – the chance to be champions – is
     inconsistent with Title IX’s mandate of equal opportunity
     for both sexes.” McCormick ex rel. McCormick v. Sch. Dist.
     Of Mamaroneck, 370 F.3d 275, 295 (2d Cir. 2004).
Plaintiffs request:
     A declaration that Defendants have violated Title IX by
     failing to provide competitive opportunities that
     effectively accommodate the abilities of girls;

     A declaration that Defendants have violated Title IX by
     failing to provide equal treatment, benefits, and
     opportunities for girls in athletic competition;

     An injunction prohibiting all Defendants, in
     interscholastic competitions sponsored, organized, or
     participated in by the Defendants or any of them, from
     permitting males –- individuals with an XY genotype -- from
     participating in events that are designated for girls,
     women, or females;

     An injunction requiring all Defendants to correct any and
     all records, public and non-public, to remove male athletes
     from any record or recognition purporting to record times,
     victories, or qualifications for elite competitions

                                   6
     Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 7 of 29



    designated for girls or women, and conversely to correctly
    give credit and/or titles to female athletes who would have
    received such credit and/or titles but for the
    participation of males in such competition;

    An injunction requiring all Defendants to correct any and
    all records, public or non-public, to remove times achieved
    by male athletes from any records purporting to record
    times achieved by girls or women;

    An award of nominal and compensatory damages and other
    monetary relief as permitted by law; [and]

    An award of Plaintiffs’ reasonable attorneys’ fees and
    expenses, as authorized by 42 U.S.C. § 1988.

                                  III.

                                   A.

     In the joint motion to dismiss, the defendants first

contend that the plaintiffs lack standing to seek an injunction

enjoining enforcement of the CIAC policy.       Standing refers to

the personal stake a plaintiff must have in a disputed issue in

order to be able to obtain a judicial determination of the issue

in federal court.   See Warth v. Seldin, 422 U.S. 490, 498 (1975)

(“In essence the question of standing is whether the litigant is

entitled to have the court decide the merits of the dispute or

of a particular issue.”).     Under Article III of the United

States Constitution, the judicial power of the federal courts is

limited to adjudicating “cases” and “controversies.”         The law of

standing implements this limitation by requiring a plaintiff to

demonstrate that she requires judicial relief in order to

redress a legally cognizable injury to her.        See Allen v.

                                   7
      Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 8 of 29



Wright, 468 U.S. 737, 751 (1984) (noting that, to have standing

under Article III, “[a] plaintiff must allege personal injury

fairly traceable to the defendant’s allegedly unlawful conduct

and likely to be redressed by the requested relief”); Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (discussing

three elements of standing: injury in fact, causal connection to

defendant’s conduct, and redressability). 4         Unless a plaintiff’s

personal stake in a disputed issue satisfies the standing

requirement, the court lacks jurisdiction to adjudicate the

issue at the plaintiff’s request.         See Warth, 422 U.S. at 498

(explaining that standing doctrine is “founded in concern about

the proper –- and properly limited -- role of the courts in a

democratic society”). 5

     The defendants contend that the plaintiffs lack standing

with regard to the principal form of relief at issue -- an

injunction preventing enforcement of the CIAC policy.            Soule and

Mitchell have graduated and thus are no longer eligible to

compete in CIAC-sponsored events.         But Smith and Nicoletti, now




4
  “Injury” in this context signifies harm to the plaintiff, either actual or
imminent, due to unlawful conduct attributable to the defendant. To provide
standing to sue, the injury to the plaintiff must be “distinct” and
“palpable,” and not “abstract,” “hypothetical,” or “conjectural.” See
Whitmore v. Arkansas, 495 U.S. 149, 155 (1990).
5
  The standing requirement must be satisfied with regard to each claim and
form of relief. Town of Chester, N.Y. v. Laroe Ests., Inc., 137 S. Ct. 1645,
1650 (2017). Therefore, in applying the requirement, each claim and form of
relief must be analyzed separately.

                                      8
     Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 9 of 29



juniors, have another year of eligibility.       Whether their

interest in obtaining the requested injunction is still

sufficient to support adjudication of their claim on the merits

is the main issue presented by the joint motion to dismiss.

     Defendants argue that Smith and Nicoletti lack standing

because they have not identified a transgender student who is

likely to compete against them next season.        Defendants further

argue that, “[e]ven if Smith and Nicoletti could allege with any

certainty that girls who are transgender will imminently compete

in track and field, and that they will personally compete

against those transgender girls, Smith and Nicoletti cannot

credibly allege that they will finish in particular spots in

particular races next year if girls who are transgender are

barred from competing.”    ECF No. 145-1 at 16.

     Plaintiffs correctly argue that the issue is one of

mootness rather than standing.     ECF No. 154 at 45.      The standing

inquiry concerns a plaintiff’s personal stake in the outcome of

an action at the time the action is filed; mootness, on the

other hand, ensures that a plaintiff maintains a sufficient

personal stake in the outcome of an action for the duration of

the litigation.   See Klein on behalf of Qlik Techs., Inc. v.

Qlik Techs., Inc., 906 F.3d 215, 220–21 (2d Cir. 2018) (“The

consequences of losing a stake in ongoing litigation are

determined not by asking whether the party losing its stake in

                                   9
    Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 10 of 29



the litigation has lost its standing but by asking whether the

action has become moot.” (emphasis in original)).        However,

standing and mootness are closely related doctrines of

justiciability rooted in Article III.      The Supreme Court has

described mootness as “the doctrine of standing set in a time

frame.”   Friends of the Earth, Inc. v. Laidlaw Env’t Servs.

(TOC), Inc., 528 U.S. 167, 189 (2000) (referring to “this

Court’s repeated statements that the doctrine of mootness can be

described as ‘the doctrine of standing set in a time frame: The

requisite personal interest that must exist at the commencement

of the litigation (standing) must continue throughout its

existence (mootness)’” (quoting Arizonans for Off. Eng. v.

Arizona, 520 U.S. 43, 68 n.22 (1997))).      And the underlying

concern of the two doctrines is the same –- a plaintiff seeking

relief in federal court must maintain a “legally cognizable

interest” in the outcome of the action.      Already, LLC v. Nike,

Inc., 568 U.S. 85, 91 (2013).     In other words, a plaintiff must

retain a “personal stake” that “subsists through all stages of

federal judicial proceedings.”     Spencer v. Kemna, 523 U.S. 1, 7

(1998).   “This means that, throughout the litigation, the

plaintiff ‘must have suffered, or be threatened with, an actual

injury traceable to the defendant and likely to be redressed by

a favorable judicial decision.”     Id.; see also Uzuegbunam v.

Preczewski, 141 S. Ct. 792 (2021) (“At all stages of litigation,

                                  10
    Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 11 of 29



a plaintiff must maintain a personal interest in the dispute.

The doctrine of standing generally assesses whether that

interest exists at the outset, while the doctrine of mootness

considers whether it exists throughout the proceedings.”).

     Defendants have the burden of establishing mootness, as

plaintiffs point out.   Mhany Mgmt., Inc. v. Cty. of Nassau, 819

F.3d 581, 603 (2d Cir. 2016).     But the burden is not the one

plaintiffs describe in their brief.      Elaborating on the

defendants’ burden, plaintiffs argue that “[i]f standing exists

at the time injunctive relief is requested, then that request

will not be deemed moot unless defendants meet ‘the heavy burden

of persua[ding] the court that the challenged conduct cannot

reasonably be expected to start up again.’”       ECF No. 154 at 45

(quoting Laidlaw, 528 U.S. at 189).      To satisfy this standard of

mootness, plaintiffs continue, “[s]ubsequent events must make it

‘absolutely clear that the allegedly wrongful behavior could not

reasonably be expected to recur.’”      Id. (quoting United States

v. Concentrated Phosphate Export Ass’n, 393 U.S. 199, 203

(1968)).

     The burden plaintiffs describe does not apply here.

Plaintiffs are relying on an “extremely strict standard” of

mootness applied by courts when a defendant argues that its

voluntary cessation of the challenged conduct has served to moot

the case.   See Wright & Miller, 33 Fed. Prac. & Proc. Judicial

                                  11
    Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 12 of 29



Review § 8347 (2d ed.); see also Concentrated Phosphate, 393

U.S. at 203 (distinguishing the voluntary cessation exception

from the general mootness standard and explaining that the

voluntary cessation standard erects a higher bar to mootness

because if a defendant could moot a case by voluntarily ceasing

the challenged conduct, “the courts would be compelled to leave

‘[t]he defendant . . . free to return to his old ways’” (quoting

United States v. W.T. Grant Co., 345 U.S. 629, 632 (1953))).

This stringent standard does not apply when mootness is based on

a change in circumstances other than voluntary cessation of the

challenged conduct.   See Laidlaw, 528 U.S. at 214 (Scalia, J.,

dissenting) (“The required showing that it is ‘absolutely clear’

that the conduct ‘could not reasonably be expected to recur’

is not the threshold showing required for mootness, but the

heightened showing required in a particular category of cases

where we have sensibly concluded that there is reason to be

skeptical that cessation of violation means cessation of live

controversy.   For claims of mootness based on changes in

circumstances other than voluntary cessation, the showing we

have required is less taxing, and the inquiry is indeed properly

characterized as one of ‘standing set in a time frame.’”

(emphasis in original)).    Thus, the correct inquiry for our

purposes is the typical mootness question: whether “the issues

presented are no longer ‘live’ or the parties lack a legally

                                  12
     Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 13 of 29



cognizable interest in the outcome.”         DiMartile v. Cuomo, 834 F.

App’x 677, 678 (2d Cir. 2021) (quoting Already, 568 U.S. at 91).

      Applying this standard, I conclude that the request to

enjoin enforcement of the CIAC policy has become moot due to the

graduation of Yearwood and Miller, whose participation in girls’

track provided the impetus for this action.           There is no

indication that Smith and Nicoletti will encounter competition

by a transgender student in a CIAC-sponsored event next season.

Defendants’ counsel have represented that they know of no

transgender student who will be participating in girls’ track at

that time. 6   It is still theoretically possible that a

transgender student could attempt to do so.           Even then, however,

a legally cognizable injury to these plaintiffs would depend on

a transgender student running in the same events and achieving

substantially similar times.        Such “speculative contingencies”

are insufficient to satisfy the case or controversy requirement

of Article III.     Hall v. Beals, 396 U.S. 45, 49 (1969); see also

Knaust v. City of Kingston, 157 F.3d 86, 88 (2d Cir. 1998)

(noting that it will not “suffice to hypothesize the possibility

that at some future time, under circumstances that could only be

guessed at now, the parties could theoretically become embroiled

in a like controversy once again”).         As a result, Smith and


6
  This representation was made during a colloquy with counsel regarding the
present motion. See ECF No. 174 at 24-25.

                                     13
    Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 14 of 29



Nicoletti currently lack a legally cognizable interest in

seeking to enjoin enforcement of the CIAC policy.        See Already,

568 U.S. at 100 (finding moot plaintiff’s request for injunctive

relief because plaintiff’s “only legally cognizable injury . . .

is now gone and . . . cannot reasonably be expected to recur”);

Cheeseman v. Carey, 623 F.2d 1387, 1392 (2d Cir. 1980) (holding

that request for injunction was moot after plaintiffs “received

all the relief due them” and that the “issue thus now lacks one

of the requisites of a live controversy, namely, a ‘real and

immediate’ threat of injury”).

     Smith and Nicoletti contend that their challenge to the

CIAC policy falls within the exception to the mootness doctrine

for a controversy that is capable of repetition while evading

judicial review.   See United States v. Sanchez-Gomez, 138 S. Ct.

1532, 1540 (2018).   “A dispute qualifies for [this] exception

only ‘if (1) the challenged action is in its duration too short

to be fully litigated prior to its cessation or expiration, and

(2) there is a reasonable expectation that the same complaining

party will be subjected to the same action again.’”        Id.

(quoting Turner v. Rogers, 564 U.S. 431, 439-440 (2011)).         To

qualify for this “severely circumscribed” exception, Knaust, 157

F.3d at 88, which is available only in “exceptional situations,”

Spencer, 523 U.S. at 17, a plaintiff must do more than make a

“speculative and theoretical assertion” that an injury might

                                  14
    Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 15 of 29



recur.   Lillbask ex rel. Mauclaire v. State of Conn. Dep’t of

Educ., 397 F.3d 77, 86 (2d Cir. 2005).       Rather, a plaintiff must

allege that it is “‘reasonable to expect’ and ‘probable’ -- not

simply possible -- that the complaining party would again be

subjected to the ‘action for which he initially sought

relief.’”   Deeper Life Christian Fellowship, Inc. v. Sobol, 948

F.2d 79, 82 (2d Cir. 1991) (quoting Honig v. Doe, 484 U.S. 305,

318-22 (1988)); see New Jersey Carpenters Health Fund v.

Novastar Mortg., Inc., 753 F. App’x 16, 20 (2d Cir. 2018)

(explaining that, to fit within this exception to mootness,

plaintiffs “must show that these same parties are reasonably

likely to find themselves in dispute of the issues raised”

(quoting Video Tutorial Servs., Inc. v. MCI Telecomms. Corp., 79

F.3d 3, 6 (2d Cir. 1996) (per curiam))).

     Plaintiffs argue that this exception to mootness applies

because “[f]irst one, then another, male-bodied athlete has

participated in girls’ track competitions under CIAC auspices

for each of the last three years,” and “CIAC and the Defendant

Schools insist on continuing the Policy that enables this.”            ECF

No. 154 at 46.   As just discussed, however, there is no

indication that Smith and Nicoletti will face competition by a

transgender student next season.       The Second Circuit has

repeatedly declined to apply the “capable of repetition”

exception when an injury’s recurrence “is not reasonably likely

                                  15
     Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 16 of 29



but, at best, only a theoretical and speculative possibility.”

Lillbask, 397 F.3d at 86 (emphasis in original); see Russman v.

Bd. of Educ. of Enlarged City Sch. Dist. of City of Watervliet,

260 F.3d 114, 121 (2d Cir. 2001) (declining to apply the capable

of repetition exception because, although plaintiff’s age and

status as a student “mean[t] recurrence [wa]s theoretically

possible, that is insufficient to support the requisite

‘reasonable expectation’ of recurrence”); Knaust, 157 F.3d at 88

(holding that exception did not apply because “nothing ha[d]

been shown to suggest any ‘reasonable expectation’ that

[plaintiff] [would] confront any like situation in the future”);

Courshon v. Berkett, 16 F. App’x 57, 63 (2d Cir. 2001)

(rejecting exception for claims based on “mere speculation” of

recurrence); Deeper Life Christian Fellowship, Inc. v. Sobol,

948 F.2d 79, 82–83 (2d Cir. 1991) (holding that, though injury

could happen “in the next few years,” it was “not imminent” and

“not sufficiently likely to recur”); Armstrong v. Ward, 529 F.2d

1132, 1136 (2d Cir. 1976) (rejecting application of the

exception because, although there was “a possibility” the

dispute would recur, “such speculative contingencies afford no

basis for our passing on the substantive issues [appellees]

would have us decide” (quoting Hall, 396 U.S. at 49)). 7


7
  Plaintiffs submit that they “have no ability to know what male-bodied
athletes may register to compete in girls’ track events in the next season.”

                                     16
     Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 17 of 29



      Plaintiffs also fail to show that the injury they complain

about, if it did recur, would “evade review.”           If it turns out

that a transgender student does register to compete in girls’

track next season, Smith and Nicoletti will be able to file a

new action under Title IX along with a motion for a preliminary

injunction.    Plaintiffs have expressed doubt that such a motion

could be heard and decided in a timely manner.           However, it is

reasonable to expect that if Smith and Nicoletti were to allege

facts satisfying the traditional requirements for a preliminary

injunction, a request for an expedited hearing would be granted. 8

Plaintiffs’ request for an expedited hearing in this case was

denied only because of Covid-19 and the ensuing suspension and

cancellation of CIAC-sponsored events.          Accordingly, I conclude

that the request for an injunction enjoining enforcement of the

CIAC policy is now moot. 9


ECF No. 154 at 38. That may be true. Even so, no case has been cited or
found in which mootness was avoided under the “capable of repetition”
exception on the seemingly paradoxical ground that the plaintiff had no way
of knowing whether the injury would recur.
8
  At the hearing, the plaintiffs would have to show that without a preliminary
injunction, they would sustain immediate, irreparable harm -- the showing
traditionally required to obtain injunctive relief. See Levin v. Harleston,
966 F.2d 85, 90 (2d Cir. 1992).
9
  Plaintiffs’ request for a declaratory judgment is moot for the same reasons.
Declaratory relief is a form of prospective relief that requires a plaintiff
to show “a sufficient likelihood that he will again be wronged in a similar
way.” Marcavage v. City of New York, 689 F.3d 98, 103 (2d Cir. 2012)
(quoting Lyons, 461 U.S. at 111). Because plaintiffs have failed to make
such a showing, their claims for declaratory relief must be dismissed. See
Preiser v. Newkirk, 422 U.S. 395, 402 (1975) (explaining that, to determine
whether a request for declaratory relief has become moot, the question is
“whether the facts alleged, under all the circumstances, show that there is a

                                     17
     Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 18 of 29



                                     B.

     Defendants next argue that plaintiffs lack standing to seek

an injunction requiring changes in the defendants’ records.

Plaintiffs seek an order requiring the defendants to revise

records of races in which Yearwood or Miller competed by

eliminating them from the order of finish and moving everyone

else up one position.      Defendants contend that with regard to

this requested relief, plaintiffs fail to satisfy the

redressability element of standing, which requires a plaintiff

to show that “it is likely, as opposed to merely speculative,

that the injury will be redressed by a favorable decision.”

Lujan, 504 U.S. at 560. 10     Plaintiffs respond that the requested

revisions are relevant to their ability to get scholarships and

jobs –- scholarships in the case of Smith and Nicoletti, jobs in

the case of all the plaintiffs.



substantial controversy, between parties having adverse legal interests, of
sufficient immediacy and reality to warrant the issuance of a declaratory
judgment.” (emphasis in original) (quoting Maryland Cas. Co. v. Pac. Coal &
Oil Co., 312 U.S. 270, 273 (1941))); Deshawn E. by Charlotte E. v. Safir, 156
F.3d 340, 344 (2d Cir. 1998) (“A plaintiff seeking injunctive or declaratory
relief cannot rely on past injury to satisfy the injury requirement but must
show a likelihood that he or she will be injured in the future.”); Golden v.
Zwickler, 394 U.S. 103, 110 (1969) (holding that plaintiff was not entitled
to declaratory relief because it was “most unlikely” that his alleged injury
would recur and there was thus not a “specific live grievance” or “sufficient
immediacy and reality” to warrant the requested relief).
10
  Defendants also dispute the underlying assumption that the races would have
resulted in the same order of finish if Yearwood and Miller did not compete.
However, as plaintiffs correctly point out, the order of finish is regularly
adjusted in this manner when a runner has been disqualified after the
completion of a race.


                                     18
     Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 19 of 29



     After careful consideration, I conclude that the

plaintiffs’ theory of redressability is not sufficiently

supported to provide any of the plaintiffs with standing.             Based

on the plaintiffs’ detailed submissions, which are accepted as

true and construed most favorably to them, it appears that but

for the CIAC policy: (1) Chelsea Mitchell would have finished

first in four elite events in 2019, 11 and qualified for the 2017

New England Regional Championship in the Women’s 100m; (2)

Selina Soule would have advanced to the next level of

competition in the 2019 CIAC State Open Championship in the

Women’s Indoor 55m; (3) Ashley Nicoletti would have qualified to

run in the 2019 CIAC Class S Women’s Outdoor 100m; and (4)

Alanna Smith would have finished second in the Women’s 200m at

the 2019 State Outdoor Open.

     Plaintiff’s theory of redressability has some cogency in

the case of Chelsea Mitchell.        Changing the defendants’ records

could provide her with a basis to list four additional wins on

her resume, and those wins might well be of interest to a

prospective employer.      But it seems inevitable that before

making an offer to Mitchell, a prospective employer impressed by

her record would learn that she did not actually finish first in


11
   Specifically, Mitchell would have won the CIAC Outdoor Track, Class S,
Women’s 100m and 200m; the CIAC Indoor Track, Class S, Women’s 55m; and the
CIAC Indoor Track, Open, Women’s 55m.


                                     19
     Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 20 of 29



the four races.     In other words, even with the requested

changes, Mitchell’s position with regard to her employment

prospects would remain essentially the same. 12

     The two cases plaintiffs cite in support of their theory of

redressability are readily distinguishable because both involve

expungement of erroneous disciplinary action from a student’s

school record.     See Flint v. Dennison, 488 F.3d 816, 825 (9th

Cir. 2007); Hatter v. Los Angeles City High Sch. Dist., 452 F.2d

673, 674 (9th Cir. 1971).       A student’s disciplinary record is

always relevant to college recruiters and prospective employers.

Here, in contrast, the requested revisions might well have no

bearing on Mitchell’s employment prospects.          At a minimum,

gauging the effect of the requested revisions on prospective

employers requires guesswork.       The Supreme Court has been

“reluctant to endorse standing theories that require guesswork

as to how independent decisionmakers will exercise their

judgment.”    Clapper v. Amnesty Int’l USA, 568 U.S. 398 (2013);

see also ASARCO Inc. v. Kadish, 490 U.S. 605, 614–15 (1989);

Simon v. E. Kentucky Welfare Rights Org., 426 U.S. 26, 42-43

(1976).




12
  Plaintiffs’ submissions provide no basis to conclude that changing the
defendants’ records would be relevant to the educational or employment
prospects of the other plaintiffs.

                                     20
     Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 21 of 29



                                     C.

     The remaining issue is whether plaintiffs’ claims for money

damages are barred.      The Supreme Court has held that monetary

relief is available in private suits under Title IX only if the

defendant received adequate notice that it could be liable for

the conduct at issue.      See Davis v. Monroe County Bd. of Educ.,

526 U.S. 629, 640 (1999).       Defendants submit that they did not

receive the requisite notice.        I agree. 13

     The notice requirement derives from Pennhurst State Sch. &

Hosp. v. Halderman, 451 U.S. 1 (1981), where the Court

considered whether a state entity, in accepting federal funds

under the Developmentally Disabled Assistance and Bill of Rights

Act, agreed to assume the costs of providing disabled persons

with appropriate treatment in the least restrictive environment.

The “crucial inquiry,” the Court stated, was whether Congress

had provided “clear notice to the States that they, by accepting

funds under the Act, would indeed be obligated” to underwrite

the high costs of such treatment.         Pennhurst, 451 U.S. at 25.




13
  Plaintiffs argue that the question of notice should be deferred until a
later stage of the case. However, if the plaintiffs’ claims for money
damages are barred due to lack of adequate notice, the action is subject to
dismissal in its entirety because the only remaining form of relief sought in
this case -- attorney’s fees and expenses -- is “insufficient, standing
alone, to sustain jurisdiction.” Cook v. Colgate Univ., 992 F.2d 17, 19 (2d
Cir. 1993); see also Lewis v. Cont’l Bank Corp., 494 U.S. 472, 480 (1990);
Uzuegbunam v. Preczewski, 141 S. Ct. 792 (2021) (“A request for attorney’s
fees or costs cannot establish standing because those awards are merely a
‘byproduct’ of a suit that already succeeded . . . .”).

                                     21
    Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 22 of 29



Because Congress had failed to provide clear notice, the relief

requested by the plaintiff class was unavailable.        “Though

Congress’ power to legislate under the spending power is broad,”

the Court explained, “it does not include surprising

participating States with post-acceptance or ‘retroactive’

conditions.”    Id.

     There can be no doubt that the clear notice required by

Pennhurst is lacking here.    Title IX broadly prohibits

discrimination in educational programs and activities on the

basis of sex.    See 20 U.S.C. § 1681(a); Jackson v. Birmingham

Bd. of Educ., 544 U.S. 167, 175 (2005) (noting that Title IX is

a “broadly written general prohibition on discrimination”).

Congress left it to the Department of Education (“ED”) to

promulgate specific rules.    See 20 U.S.C. § 1682; see also

Biediger v. Quinnipiac Univ., 691 F.3d 85, 96 (2d Cir. 2012)

(“Congress explicitly delegated to the administering agency ‘the

task of prescribing standards for athletic programs under Title

IX.’” (quoting McCormick ex rel. McCormick v. Sch. Dist. of

Mamaroneck, 370 F.3d 275, 288 (2d Cir. 2004))); Catherine Jean

Archibald, Transgender Bathroom Rights, 24 Duke J. Gender L. &

Pol’y 1, 27–28 (2016) (“States that accept federal funding for

education programs [under Title IX] have agreed to prohibit sex

discrimination and to allow the Federal Government to make

interpretations about what prohibiting sex discrimination

                                  22
    Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 23 of 29



requires.”).   Whether the defendants received the requisite

notice thus depends primarily on the guidance provided to them

by ED.   See Davis, 526 U.S. at 647 (guidance issued by ED

providing that certain discrimination violates Title IX would

have “contribute[d] to [the School] Board’s notice of proscribed

misconduct” had it been issued earlier).

     Beginning in 2014, ED’s Office of Civil Rights (“OCR”)

notified schools that “[a]ll students, including transgender

students and students who do not conform to sex stereotypes, are

protected from sex-based discrimination under Title IX.”         Office

of Civil Rights, Dept. of Educ., Questions and Answers on Title

IX and Single–Sex Elementary and Secondary Classes and

Extracurricular Activities 25 (2014).      In 2015, OCR gave notice

that “[t]he Department’s Title IX regulations permit schools to

provide sex-segregated . . . athletic teams . . . [and] [w]hen a

school elects to separate or treat students differently on the

basis of sex in those situations, a school generally must treat

transgender students consistent with their gender identity.”

Letter from James A. Ferg-Cadima, Acting Deputy Assistant for

Policy, U.S. Dep’t of Educ. Office for Civil Rights, to Emily

Prince (Jan. 7, 2015).    In 2016, OCR went further, stating

unequivocally that “transgender students must be allowed to

participate in such activities . . . consistent with their

gender identity.”   Letter from Catherine E. Lhamon, Ass’t Sec.

                                  23
     Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 24 of 29



for Civil Rights, U.S. Dep’t of Educ. and Vanita Gupta,

Principal Dep. Ass’t Attorney for Civil Rights, U.S. Dep’t of

Justice (May 13, 2016) [hereinafter “2016 Guidance”]. 14

     Plaintiffs argue that OCR reversed course when it issued a

Dear Colleague letter in 2017.        See Letter from Sandra Battle,

Acting Ass’t Sec. for Civil Rights, U.S. Dep’t of Educ. and T.E.

Wheeler, II, Acting Ass’t Attorney General for Civil Rights,

U.S. Dep’t of Justice (Feb. 22, 2017).         The 2017 letter did not

provide any new or different guidance, however.           Instead, it

stated that OCR was rescinding the 2016 Guidance “in order to

further and more completely consider the legal issues involved.”

The letter expressed OCR’s belief that it was required to give

“due regard for the primary role of the States and local school

districts in establishing educational policy.”           Id.   This

assurance could reasonably be interpreted by the defendants to

mean that OCR would be inclined to defer to local authorities.

At a minimum, the letter did not provide clear notice that

allowing transgender students to compete in girls’ track would

violate Title IX.


14
  These guidance documents are subject to judicial notice because they are
public records whose accuracy cannot be questioned. See Porazzo v. Bumble
Bee Foods, LLC, 822 F. Supp. 2d 406, 411–12 (S.D.N.Y. 2011) (taking notice of
agency guidance documents and other documents); Controlled Air, Inc. v. Barr,
No. 3:19-CV-1420 (JBA), 2020 WL 979874, at *3 n.2 (D. Conn. Feb. 28, 2020),
aff’d, 826 F. App’x 121 (2d Cir. 2020) (same).




                                     24
       Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 25 of 29



       No further guidance was provided to the defendants until

May 2020, several months after this action was brought, when OCR

sent them a Letter of Impending Enforcement Action based on a

complaint it had received about Yearwood and Miller competing in

girls’ track.     See ECF No. 117-1.      In August 2020, a Revised

Letter of Impending Enforcement Action was issued to the

defendants, informing them for the first time that OCR

interpreted Title IX and its implementing regulations to require

that sex-specific sports teams be separated based on biological

sex.    ECF No. 154-2.    This letter and the previous letter were

withdrawn in February 2021.       ECF No. 172-1.     In withdrawing the

Revised Enforcement Letter, OCR stated that the letter had been

“issued without the review required for agency guidance

documents” and should therefore “not be relied upon in this or

any other matter.”      Id. at 2.

       In light of this history, it is apparent that OCR did not

provide the defendants with clear notice that they would be

liable for money damages if they permitted Yearwood and Miller

to compete in girls’ track.       See Doe v. Univ. of Cincinnati, 173

F. Supp. 3d 586, 607 (S.D. Ohio 2016) (no liability could be

imposed under Title IX in part because “federal regulations and

Title IX guidance indicate[d] that [school] was required” to

take the actions at issue and “actions taken by [school] to

comply with guidance to implement Title IX cannot have been in

                                     25
     Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 26 of 29



violation of Title IX”); Doe v. Columbia Coll. Chicago, 299 F.

Supp. 3d 939, 956–57 (N.D. Ill. 2017), aff’d, 933 F.3d 849 (7th

Cir. 2019) (same because a 2011 Dear Colleague letter required

school’s actions); Doe v. Coll. of Wooster, 243 F. Supp. 3d 875,

887 (N.D. Ohio 2017) (“[I]t stands to reason that evidence that

a university has endeavored to comply with federal guidance on

Title IX cannot support a violation of Title IX.”); Sch. Dist.

of City of Pontiac v. Sec’y of U.S. Dep’t of Educ., 584 F.3d

253, 277 (6th Cir. 2009) (Pennhurst’s clear-statement rule was

not satisfied in part because “the former Secretary of Education

found that [the provision] means the opposite of what the

current Secretary claims”); New York v. United States Dep’t of

Health & Human Servs., 414 F. Supp. 3d 475, 565–71 (S.D.N.Y.

2019) (holding that states were “denied notice” under Pennhurst

because they would not have “clearly underst[oo]d” that the term

“discrimination” as used in the statute “would be given the

meaning” later ascribed to it); Rosa H. v. San Elizario Indep.

Sch. Dist., 106 F.3d 648, 658 (5th Cir. 1997) (refusing,

pursuant to Pennhurst, to “retroactively” bind defendants to

ED’s later interpretation of Title IX because the government

“cannot modify past agreements with recipients by unilaterally

issuing guidelines through the Department of Education”). 15


15
  Plaintiffs cite no case under Title IX, or any other Spending Clause
statute, permitting liability to be imposed for conduct that was approved by

                                     26
     Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 27 of 29



     In support of their position that the defendants did

receive the requisite notice, plaintiffs state that “repeated

Supreme Court decisions have put educational institutions ‘on

notice that they could be subjected to private suits for

intentional sex discrimination,’ and that this liability

‘encompass[es] diverse forms of intentional sex

discrimination.’”     ECF No. 154 at 45 (quoting Jackson, 544 U.S.

at 182–83).    Plaintiffs rely on cases involving claims of sexual

harassment in violation of Title IX, which are readily

distinguishable from the plaintiffs’ claims of denial of equal

treatment and effective accommodation.         See, e.g., Davis, 526

U.S. at 650 (sexual harassment in violation of Title IX requires

discrimination “so severe, pervasive, and objectively offensive

that it can be said to deprive the victims of access to the

educational opportunities or benefits provided by the school”);

Gebser, 524 U.S. at 290 (under Title IX, a school is liable for

sexual harassment only if it had actual knowledge of harassment



the agency responsible for providing guidance to funding recipients. Such a
holding would be at odds with Pennhurst itself. In that case, the Court
pointedly observed that the very “governmental agency responsible for the
administration of the Act and the agency with which the participating States
have the most contact, has never understood [the provision] to impose
conditions on participating States.” Pennhurst, 451 U.S. at 25. To hold
that the states received adequate notice, the Court stated, would therefore
“strai[n] credulity.” Id. The same is true here. See Gebser v. Lago Vista
Indep. Sch. Dist., 524 U.S. 274, 287 (1998) (noting that the “central
concern” for Pennhurst purposes is whether defendants had fair notice); see
also Peter J. Smith, Pennhurst, Chevron and the Spending Power, 110 Yale L.J.
1187, 1191 (2001) (noting the “potential unfairness to state recipients” of
binding them to an agency’s interpretation of terms in a statute “in cases in
which the agency reverses its prior view”).

                                     27
    Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 28 of 29



and failed adequately to respond); see also Horner v. Kentucky

High Sch. Athletic Ass’n, 206 F.3d 685, 693 (6th Cir. 2000)

(noting that Franklin, Gebser, and Davis “all address deliberate

indifference to sexual harassment and are not readily analogous”

to cases alleging discrimination in athletics).

     More pertinent to the notice issue presented here is what

courts have said about the obligations of states and local

school districts to transgender students under Title IX.         See,

e.g., Jackson, 544 U.S. at 183–84 (holding that defendants were

on notice in part because, “importantly, the Courts of Appeals

that had considered the question at the time of the conduct at

issue in this case all had already interpreted Title IX to cover

retaliation”).   In its 2016 Guidance, OCR stated that requiring

schools to permit transgender students to participate in sex-

segregated activities consistent with their gender identity

comported with judicial decisions under Title IX.        That

statement remains accurate.    Courts across the country have

consistently held that Title IX requires schools to treat

transgender students consistent with their gender identity.            See

A.H. v. Minersville Area Sch. Dist., 408 F. Supp. 3d 536, 552

(M.D. Pa. 2019) (collecting and discussing cases).        Every Court

of Appeals to consider the issue has so held.       See Parents for

Privacy v. Barr, 949 F.3d 1210 (9th Cir. 2020), cert. denied,

No. 20-62, 2020 WL 7132263 (U.S. Dec. 7, 2020); Doe by & through

                                  28
     Case 3:20-cv-00201-RNC Document 178 Filed 04/25/21 Page 29 of 29



Doe v. Boyertown Area Sch. Dist., 897 F.3d 518 (3d Cir. 2018);

Whitaker By Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of

Educ., 858 F.3d 1034 (7th Cir. 2017); Dodds v. United States

Dep’t of Educ., 845 F.3d 217 (6th Cir. 2016); G.G. ex rel. Grimm

v. Gloucester Cty. Sch. Bd., 822 F.3d 709 (4th Cir. 2016),

vacated and remanded, 137 S. Ct. 1239, 197 L. Ed. 2d 460 (2017).

This unbroken line of authority reinforces the conclusion that

the plaintiffs’ claims for money damages are barred. 16

                                     IV.

     Accordingly, the motion to dismiss is hereby granted.             The

Clerk may enter judgment in favor of the defendants dismissing

the action.

     So ordered this 25th day of April 2021.



                                      /s/ Robert N. Chatigny_____
                                        Robert N. Chatigny
                                   United States District Judge




16
  In a recent case under Title VII, the Supreme Court observed that “it is
impossible to discriminate against a person for being . . . transgender
without discriminating against that individual based on sex.” Bostock v.
Clayton Cty., Georgia, 140 S. Ct. 1731, 1741 (2020). The parties dispute the
significance of Bostock for cases arising under Title IX’s prohibition of sex
discrimination. But there is no need to get into that dispute now.

                                     29
